Case 1:19-cv-22303-KMW Document 27-1 Entered on FLSD Docket 03/13/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       Case No.: 19-cv-22303-KMW

   FLORIDA CARRY, INC., a
   Florida not for profit corporation, et al.,

           Plaintiffs,

   vs.

   CITY OF MIAMI BEACH, et al.,

         Defendants.
   _________________________________/

                               ORDER GRANTING JOINT MOTION
                          FOR ENLARGEMENT OF CERTAIN DEADLINES

           THIS CAUSE having come before this Court upon the Parties’ Joint Motion for

   Enlargement of Certain Deadlines and the Court being advised in the premises,

           The Motion is GRANTED. The deadlines set forth in the Pretrial Scheduling Order [D.E.

   16] will be modified as follows:

           a. May 12, 2020 The Defendants shall disclose experts, expert witness summaries and

               reports.

           b. June 12, 2020 The Parties shall exchange rebuttal expert witness summaries and

               reports.

           c. July 14, 2020 The Parties shall complete all discovery, including expert discovery.

           d. August 4, 2020 The Parties shall file all dispositive pre-trial motions and memoranda

               of law. The Parties shall also file any motions to strike or exclude expert testimony,

               whether based on Federal Rule of Evidence 702 and Daubert v. Merrell Dow

               Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another basis.
Case 1:19-cv-22303-KMW Document 27-1 Entered on FLSD Docket 03/13/2020 Page 2 of 2



          DONE and ORDERED this ____ day of _______ 2020, in Chambers at Miami-Dade

   County, Florida.

                                        ___________________________________
                                        UNITED STATES DISTRICT JUDGE


   Copies to:

   All counsel of record
